           Case 2:19-cv-01500-RAJ-MAT Document 30 Filed 08/06/20 Page 1 of 6




 1

 2

 3

 4

 5

 6

 7
                                                        HONORABLE JUDGE RICHARD A. JONES
 8                                                    MAGISTRATE JUDGE MARY ALICE THEILER
 9                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
10                                      AT SEATTLE
11
     JASON LEE SUTTON,                                       NO. 2:19-cv-01500-RAJ-MAT
12
                                         Plaintiff,          ANSWER TO PLAINTIFF’S SECOND
13                                                           AMENDED COMPLAINT AND JURY
            v.                                               DEMAND
14

15   MIKE HATHAWAY, et al.,

16                                    Defendants.

17          The Defendants respectfully file the following Answer to Plaintiff’s Amended Complaint.

18   ECF No. 27.

19          Under Federal Civil Rule 8(b), Defendants generally deny each allegation of fact in the

20   Plaintiff’s Second Amended Complaint unless the allegation of fact is expressly admitted.

21   Defendants will not respond to legal arguments contained in the Plaintiff’s Second Amended

22   Complaint and will deny them if it is unclear if the Plaintiff is asserting a factual or legal claim.

23                                       I.       INTRODUCTION

24          Defendants neither admit nor deny the information contained in this section of the

25   Amended Complaint, as it appears to summarize the Plaintiff’s claims against the Defendants and

26   calls for legal conclusions.


      ANSWER TO PLAINTIFF’S SECOND                       1                ATTORNEY GENERAL OF WASHINGTON
                                                                                 CORRECTIONS DIVISION
      AMENDED COMPLAINT AND JURY                                            1116 West Riverside Avenue, Suite 100
      DEMAND                                                                      Spokane, WA 99201-1106
      NO. 2:19-cv-01500-RAJ-MAT                                                        (509) 456-3123
          Case 2:19-cv-01500-RAJ-MAT Document 30 Filed 08/06/20 Page 2 of 6




 1                                       II.         JURISDICTION
 2          Defendants admit this Court has jurisdiction over the claims raised in Plaintiff’s
 3   complaint.
 4                                             III.     VENUE
 5          Defendants admits venue in this Court is appropriate.
 6                                             IV.     PARTIES
 7          Defendants admit they have been named as parties to this lawsuit and at all times related
 8   to the claims in the complaint were acting within the scope of their employment with the
 9   Washington state Department of Corrections.
10                           V.     ADMINISTRATIVE PROCEEDINGS
11          Defendants admit Plaintiff has engaged in filing a tort claim pursuant to Washington state
12   law and has also filed grievances related to some of the claims in her complaint. Defendants are
13   currently without sufficient information to either admit or deny whether Plaintiff has fully
14   exhausted all of her administrative remedies with respect to each claim, and against each
15   Defendant.
16                                 VI.     STATEMENT OF FACTS
17          20.     Admit.
18          21.     Admit.
19          22.     Admit.
20          23.     Defendants admit Plaintiff’s housing classification records speak for themselves.
21          24.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
22   themselves. Defendants deny the remaining allegations in this paragraph of the complaint.
23          25.     Deny.
24          26.     Deny.
25          27.     Deny.
26          28.     Deny.


     ANSWER TO PLAINTIFF’S SECOND                        2            ATTORNEY GENERAL OF WASHINGTON
                                                                             CORRECTIONS DIVISION
     AMENDED COMPLAINT AND JURY                                         1116 West Riverside Avenue, Suite 100
     DEMAND                                                                   Spokane, WA 99201-1106
     NO. 2:19-cv-01500-RAJ-MAT                                                     (509) 456-3123
          Case 2:19-cv-01500-RAJ-MAT Document 30 Filed 08/06/20 Page 3 of 6




 1          29.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
 2   themselves.
 3          30.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
 4   themselves. Defendants deny the remaining allegations in this paragraph of the complaint.
 5          31.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
 6   themselves.
 7          32.     Deny.
 8          33.     Defendants have insufficient information to either admit or deny the claims made
 9   in this paragraph of the complaint and therefore deny.
10          34.     Defendants have insufficient information to either admit or deny the claims made
11   in this paragraph of the complaint and therefore deny.
12          35.     Deny.
13          36.     Admit DOC staff do not disclose PREA investigation information nor inmate
14   criminal history to other inmates. Deny remaining allegations in this paragraph of the complaint.
15          37.     Deny.
16          38.     Deny.
17          39.     Admit Plaintiff’s request to be housed with Kimbler was granted. Deny
18   Defendants were aware of any potential victimization regarding either inmate.
19          40.     Admit DOC staff do not disclose PREA investigation information nor inmate
20   criminal history to other inmates. Deny remaining allegations in this paragraph of the complaint.
21          41.     Defendants have insufficient information to either admit or deny the claims made
22   in this paragraph of the complaint and therefore deny.
23          42.     Defendants have insufficient information to either admit or deny the claims made
24   in this paragraph of the complaint and therefore deny.
25          43.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
26   themselves. Defendants deny the remaining allegations in this paragraph of the complaint.


     ANSWER TO PLAINTIFF’S SECOND                     3               ATTORNEY GENERAL OF WASHINGTON
                                                                             CORRECTIONS DIVISION
     AMENDED COMPLAINT AND JURY                                         1116 West Riverside Avenue, Suite 100
     DEMAND                                                                   Spokane, WA 99201-1106
     NO. 2:19-cv-01500-RAJ-MAT                                                     (509) 456-3123
          Case 2:19-cv-01500-RAJ-MAT Document 30 Filed 08/06/20 Page 4 of 6




 1          44.     Admit PREA Case Number HQ 19-18855 records speak for themselves.
 2          45.     Admit PREA Case Number HQ 19-18855 records and inmate housing rcords
 3   speak for themselves.
 4          46.     Admit PREA Case Number HQ 19-18855 records and inmate housing records
 5   speak for themselves.
 6          47.     Admit PREA Case Number HQ 19-18855 records and inmate housing records
 7   speak for themselves.
 8          48.     Defendants have insufficient information to either admit or deny the claims made
 9   in this paragraph of the complaint and therefore deny.
10          49.     Admit PREA Case Number HQ 19-18855 records and inmate housing records
11   speak for themselves.
12          50.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
13   themselves. Defendants deny the remaining allegations in this paragraph of the complaint.
14          51.     Defendants admit Plaintiff filed grievances related to her claims of HRT denial,
15   the grievance records speak for themselves.
16          52.     Defendants admit Plaintiff’s medical records, including medical kites, and
17   grievance records speak for themselves. Defendants deny the remaining allegations in this
18   paragraph of the complaint.
19          53.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
20   themselves.
21          54.     Defendants admit Plaintiff’s medical records, including medical kites, speak for
22   themselves.
23          55.     Defendants admit Plaintiff’s medical records, including medical kites, and
24   grievance records speak for themselves. Defendants deny the remaining allegations in this
25   paragraph of the complaint.
26


     ANSWER TO PLAINTIFF’S SECOND                     4              ATTORNEY GENERAL OF WASHINGTON
                                                                            CORRECTIONS DIVISION
     AMENDED COMPLAINT AND JURY                                        1116 West Riverside Avenue, Suite 100
     DEMAND                                                                  Spokane, WA 99201-1106
     NO. 2:19-cv-01500-RAJ-MAT                                                    (509) 456-3123
           Case 2:19-cv-01500-RAJ-MAT Document 30 Filed 08/06/20 Page 5 of 6




 1           56.      Defendants admit Plaintiff’s medical records, including medical kites, speak for
 2   themselves.
 3           57.      Defendants admit Plaintiff’s medical records, including medical kites, speak for
 4   themselves. Defendants deny the remaining allegations in this paragraph of the complaint.
 5                               VII.    CLAIMS/PRAYER FOR RELIEF
 6           Defendants deny all allegations listed in these sections of Plaintiff’s complaint and deny
 7   Plaintiff is entitled to any of the relief set forth in these sections of the complaint.
 8                                  VIII. AFFIRMATIVE DEFENSES
 9           Having answered the allegations of Plaintiff’s Second Amended Complaint, and by way
10   of further answer and affirmative defense, Defendants affirmatively allege:
11           1.       Plaintiff has failed to state a claim upon which relief can be granted, because she
12   has not alleged facts that rise to the level of a civil rights violation under 42 U.S.C. § 1983, the
13   ADA or any Washington state claims.
14           2.       All acts allegedly done by the Defendants with respect to Plaintiff were done in
15   the reasonable belief that they were in accordance with the Federal Constitution, and the laws of
16   the state of Washington and the United States. Defendants also acted pursuant to published
17   policies and field instructions, which they could have reasonably believed were constitutional.
18   Defendants are entitled to qualified immunity from damages.
19           3.       Defendants reserve the right to allege additional affirmative defenses after the
20   completion of discovery.
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///


      ANSWER TO PLAINTIFF’S SECOND                        5                ATTORNEY GENERAL OF WASHINGTON
                                                                                  CORRECTIONS DIVISION
      AMENDED COMPLAINT AND JURY                                             1116 West Riverside Avenue, Suite 100
      DEMAND                                                                       Spokane, WA 99201-1106
      NO. 2:19-cv-01500-RAJ-MAT                                                         (509) 456-3123
           Case 2:19-cv-01500-RAJ-MAT Document 30 Filed 08/06/20 Page 6 of 6




 1                                         IX.    JURY DEMAND
 2              Should this matter proceed to trial, Defendants demand that a jury determine all issues
 3   of fact.
 4              RESPECTFULLY SUBMITTED this 6th day of August, 2020.
 5                                                   ROBERT W. FERGUSON
                                                     Attorney General
 6

 7

 8                                                   s/ Candie M. Dibble
                                                     CANDIE M. DIBBLE, WSBA #42279
 9                                                   Assistant Attorney General
                                                     Corrections Division
10
                                                     1116 West Riverside Avenue, Suite 100
11                                                   Spokane, WA 99201-1106
                                                     (509) 456-3123
12                                                   Candie.Dibble@atg.wa.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26


      ANSWER TO PLAINTIFF’S SECOND                       6              ATTORNEY GENERAL OF WASHINGTON
                                                                               CORRECTIONS DIVISION
      AMENDED COMPLAINT AND JURY                                          1116 West Riverside Avenue, Suite 100
      DEMAND                                                                    Spokane, WA 99201-1106
      NO. 2:19-cv-01500-RAJ-MAT                                                      (509) 456-3123
